Exhibit 10.1

NCO GROUP, INC.
2004 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

RSU No. 2004-1 Award Date:

Grantee: _______________________

     The Grantee named above is hereby granted an Award of Restricted Stock
Units (“Units”) effective as of the Award Date set forth above by NCO Group,
Inc. (“Corporation”) in accordance with the following terms and conditions, and
the provisions of the NCO Group, Inc. 2004 Equity Incentive Plan, as amended
from time to time (“Plan”). All capitalized terms used and not defined herein
shall have the respective meanings given to them in the Plan.

     1.     Unit Award. The Corporation hereby awards the Grantee ___________
Units pursuant to the Plan and upon the terms and conditions, and subject to the
restrictions, therein and hereinafter set forth. Each Unit represents the right
to receive one share (a “Share”) of common stock, no par value per share of the
Corporation (“Common Stock”), subject to adjustment as provided in Section 13
below. A copy of the Plan as currently in effect is available to the Grantee
from the Corporation upon request and is incorporated herein by reference.

     2     Issuance of Certificate for the Shares. The Shares then issuable
under the Units represented by this Agreement shall be issuable effective as of
the earlier of:

     (a) subject to Section 3 below, the first anniversary of the Award Date
(provided that the Grantee has not had a Status Change) (“First Anniversary
Distribution Event”);

     (b) the date that the Grantee has a Status Change by reason of death or
Permanent Disability (“Death or Disability Distribution Event”); and

     (c) a Change in Control (provided that the Grantee has not had a Status
Change) (“Change in Control Distribution Event”).

     The effective date as of which the Shares are issuable by reason of a First
Anniversary Distribution Event (or in lieu thereof if applicable, Deferred
Effective Date or Amended Deferred Effective Date as defined below), Death or
Disability Distribution Event, or Change in Control Distribution Event is
referred to as the “Effective Date.” The Grantee shall be considered the holder
of the Shares represented by the Units evidenced by this Award effective as of
the Effective Date. The Corporation shall cause its transfer agent to issue a
certificate representing the Shares as soon as practicable after the Effective
Date to the Grantee or to his estate, in the event of an Effective Date by
reason of a Death.

 

--------------------------------------------------------------------------------



 

     Subject to the restrictions set forth in the Plan, the Committee shall have
the authority, in its sole discretion, to accelerate the time at which the
Shares shall be issued whenever the Committee may determine that such action is
appropriate by reason of changes in applicable tax or other laws, or other
changes in circumstances occurring after the Award Date.

     The Corporation shall not be required to deliver any Shares under the Plan
prior to (a) the admission of such Shares to listing on the Nasdaq Stock Market
or any stock exchange on which the Shares of Common Stock may then be listed,
and (b) the completion of such registration or other qualification of such
Shares under any state or federal law, rule or regulation, as the Committee
shall determine necessary or advisable.

     The following Section 3 shall be applicable only if the Grantee has timely
executed and delivered a duly completed Deferral Election as defined below:

     3.     Deferral of Issuance of Shares.

     (a) The Grantee may elect to defer the Effective Date by reason of a First
Anniversary Distribution Event to a date that is no later than the tenth (10th)
anniversary of the Award Date with respect to all, and not less than all, of the
Shares issuable under the Units represented by this Agreement by executing the
Restricted Stock Unit Deferred Compensation Election (“Deferral Election”),
attached hereto and incorporated by reference herein, and delivering that
Deferral Election to the Chief Financial Officer of the Corporation no later
than thirty (30) days after the date that this Agreement is provided to the
Grantee. In the event that the foregoing execution and delivery requirements are
not met, no change in the Effective Date by reason of a First Anniversary
Distribution Event shall be in effect. If the Grantee has entered into an
effective Deferral Election, the date set forth therein (“Deferred Effective
Date”) shall replace the First Anniversary Distribution Event as an Effective
Date. An election made in a Deferral Election shall be irrevocable, except as
provided herein.

     (b) The Grantee shall be permitted to make a one-time additional deferral
of the Deferred Effective Date by executing and delivering an amended Deferral
Election to the Chief Financial Officer of the Corporation at least twelve (12)
months before the Deferred Effective Date. In the event that the foregoing
execution and delivery requirements are not met, no change in the Deferred
Effective Date shall be in effect. If the Grantee has entered into an effective
deferral of the Deferred Effective Date, the date set forth therein (“Amended
Deferred Effective Date”) shall replace the Deferred Effective Date as an
Effective Date.

     (c) After the first anniversary of the Award Date, the Grantee may request
to accelerate a Deferred Effective Date or Amended Deferred Effective Date, as
applicable, to an immediate distribution of all of the Shares issuable under the
Units represented by this Agreement. In such an event, the Compensation
Committee shall review the request and may, in its sole discretion, approve or
deny the request. If approved, the Grantee agrees to forfeit ten percent (10%)
of the Shares issuable under the Units represented by this Agreement. In
addition, the Grantee shall not be permitted to enter into a deferred
compensation agreement with regard to an award under the Plan until the calendar
year that begins after the expiration of twelve (12) months after the date of
the accelerated issuance of the Shares.

2

--------------------------------------------------------------------------------



 

     (d) In the event an “Unforeseeable Emergency” as defined below occurs with
respect to the Grantee on or after the first anniversary of the Award Date, the
Grantee may request that the Corporation issue to him such number of Shares
issuable under the Units that is reasonably needed to satisfy his Unforeseeable
Emergency. If such a request is granted, which action is in the sole discretion
of the Compensation Committee, the Grantee shall be issued only such number of
Shares as the Compensation Committee deems necessary to meet the Unforeseeable
Emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, but a distribution shall not be made to the extent that the
Unforeseeable Emergency may be relieved through insurance or other reimbursement
or otherwise, or liquidation of other assets of the Grantee to the extent such
liquidation would not itself cause severe financial hardship. The Deferred
Effective Date or Amended Deferred Effective Date, as applicable, shall be
deemed to have been attained with regard to the number of Shares issuable under
the Units that is issued to satisfy his Unforeseeable Emergency. The number of
Shares issuable under the Units represented by this Agreement shall be adjusted
accordingly. An Unforeseeable Emergency shall be deemed to involve only
circumstances of severe financial hardship to the Grantee resulting from a
sudden and unexpected illness or accident of the Grantee, the Grantee’s spouse,
or of a dependent (as defined in Section 152 of the Internal Revenue Code of
1986, as amended) of the Grantee, loss of the Grantee’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Grantee. The need to send a
Grantee’s child to college or the desire to purchase a home shall not be
considered to be Unforeseeable Emergencies.

     (e) In the event that any deferral is finally determined by a court or
agreement with the Internal Revenue Service to be then income taxable to the
Grantee prior to any distribution event hereunder, the Grantee shall notify the
Corporation of the final determination of taxability and provide all information
as may be reasonably requested by the Corporation. In such an event on or after
the first anniversary of the Award Date, the Corporation shall issue the Shares
issuable under the Units to the Grantee as soon as practicable.

     4.     Cash Dividends on Shares Issuable under the Units. In the event
that: (a) one or more cash dividends, if any, is paid with regard to a Share
issuable under a Unit on or after the Award Date and prior to the issuance of
such Share to the Grantee and (b) the Grantee becomes entitled to receive the
Share issuable under the Unit, the Corporation shall pay to the Grantee, in
cash, an amount equal to such cash dividends (“Dividend Equivalents”) at the
same time that the Share issuable under the Unit is issued to the Grantee.
Notwithstanding the foregoing to the contrary, if a Share is issued by reason of
an Unforeseeable Emergency as provided in Section 3 (d) above, the Dividend
Equivalents that relate to that Share shall not be paid until the last Share
issuable under the Units under this Agreement is issued to the Grantee. No
interest shall be paid with regard to such Dividend Equivalents.

3

--------------------------------------------------------------------------------



 

     5.     Restrictions on Transfer and Restricted Period. During the period
commencing on the Award Date and terminating on the Effective Date (“Restricted
Period”): (a) the Units, Grantee’s rights under this Award or the Plan, and the
Dividend Equivalents may not be sold, assigned, anticipated, alienated,
hypothecated, transferred, pledged, advanced or otherwise encumbered by the
Grantee in any manner other than a transfer by will or under the laws of descent
and distribution, (b) the Shares issuable under the Units, the Units and the
Dividend Equivalents shall not be subject to attachment, garnishment or seizure
for the payment of any debts or judgments of the Grantee or any payee and (c)
the Shares issuable under the Units, the Units and the Dividend Equivalents
shall not be transferred by operation of law in the event of bankruptcy,
insolvency or otherwise.

     6.     Interest of Grantee in Shares Issuable under the Units, Units and
Dividend Equivalents. The Grantee shall not acquire any property interest in the
Shares issuable under the Units, the Units, the Dividend Equivalents, or any
other asset of the Corporation, his right being limited to the Corporation’s
contractual promise to issue the Shares issuable under the Units and pay the
Dividend Equivalents, if any, pursuant to the terms of the Plan and this
Agreement. To the extent that the Grantee or his estate is entitled to receipt
of the Shares issuable under the Units and if applicable, Dividend Equivalents,
such right shall be no greater than the right of any unsecured general creditor
of the Corporation. The Corporation’s promise is not funded or secured in any
way. The Corporation shall not be obligated to purchase or maintain any asset,
and any reference to Common Stock or investments is solely for the purpose of
computing the amounts payable to the Grantee. The Units and Dividend
Equivalents, if applicable, shall be for bookkeeping purposes only and shall not
represent a claim against any specified assets of the Corporation. Neither this
Agreement nor any action taken pursuant to the terms of this Agreement shall be
considered to create a fiduciary relationship between the Corporation and the
Grantee or any other person, or to establish a trust in which the assets of the
Corporation or any Affiliate are beyond the claims of any unsecured creditor of
the Corporation or any Affiliate.

     7.     Provision for Taxes. The Corporation may make such provisions and
take such actions as it may deem necessary or appropriate for the withholding of
any taxes which a payee is required by any law or regulation of any governmental
authority, whether federal, state, or local, to withhold in connection with any
issuance of the Shares issuable under the Units and payment of Dividend
Equivalents under the Plan and this Agreement, including, but not limited to,
the withholding of appropriate sums from any amount otherwise payable to the
Grantee or in the event of the death of the Grantee, to the estate of the
Grantee. Each payor shall be responsible for the payment of all individual tax
liabilities with respect to any Share issuable under the Units and paid Dividend
Equivalents.

     8.     Securities Laws. This Section 8 shall be applicable if, on the Award
Date, the Common Stock subject to such Award has not been registered under the
Securities Act of 1933, as amended, and under applicable state securities laws,
and shall continue to be applicable for so long as sole such registration has
not occurred.

4

--------------------------------------------------------------------------------



 

     The Grantee hereby agrees, warrants and represents that Grantee is
acquiring the Units and Shares to be issued pursuant to this Agreement for
Grantee’s own account for investment purposes only, and not with a view to, or
in connection with, any resale or other distribution of any of such Units or
Shares, except as hereafter permitted. The Grantee further agrees that Grantee
will not at any time make any offer, sale, transfer, pledge or other disposition
of such Units or Shares to be issued hereunder without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Corporation to
the effect that the proposed transaction will be exempt from such registration.
The Grantee shall execute such instruments, representations, acknowledgments and
agreements as the Corporation may, in its sole discretion, deem advisable to
avoid any violation of federal, state, local or securities exchange rule,
regulation or law.

     The certificates for the Shares to be issued pursuant to this Agreement
shall bear the following securities legend (“Securities Legend”):

  The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Corporation
that the proposed transaction will be exempt from such registration.  

     The Securities Legend shall be removed upon registration of the legended
shares under the Securities Act of 1933, as amended, and under any applicable
state laws or upon receipt of any opinion of counsel acceptable to the
Corporation that said registration is no longer required.

     The sole purpose of the agreements, warranties, representations and legend
set forth in this Section is to prevent violations of the Securities Act of
1933, as amended, and any applicable state securities laws.

     9.     Status Change. If the Grantee has a Status Change during the
Restricted Period by reason of death or Permanent Disability, all Units held by
the Grantee at the time of such Status Change and Dividend Equivalents, if any,
shall automatically become free of all restrictions and conditions, shall be
fully vested in the Grantee and the Shares shall be issued and Dividend
Equivalents paid, as applicable. If the Grantee has a Status Change during the
Restricted Period which, for this sentence, shall be deemed to have ended on the
First Anniversary Distribution Event, other than by reason of death or Permanent
Disability, all Units and Dividend Equivalents, if any, held by the Grantee at
the time of such Status Change shall be forfeited automatically and the Award
canceled as of the date of such Status Change.

5

--------------------------------------------------------------------------------



 

     10.     No Rights as a Shareholder. This Agreement represents only the
right to receive the Shares and if applicable, Dividend Equivalents, and until
the Effective Date with regard to a Share, the Grantee shall have no rights
hereunder as a shareholder of the Corporation with regard to that Share. Without
limiting the generality of the foregoing, until the Effective Date with regard
to a Share, the Grantee shall have no right to vote the Share represented by the
Unit or to receive dividends declared thereon except the Dividend Equivalents as
provided in Section 4 above.

     11.     Limitation of Rights. The establishment of this Agreement, any
modification thereof, the creation of an account, or the payment of any benefit
shall not be construed as giving the Grantee, his estate, or any other person
whomsoever, any legal or equitable right against the Corporation, unless such
right shall be specifically provided for in this Agreement. Nothing in this
Agreement shall limit the right of the Corporation or any of its Affiliates to
terminate the Grantee’s service as an officer, employee, director or otherwise
or impose upon the Corporation or any of its Affiliates any obligation to employ
or accept the services of the Grantee.

     12.     Limitation of Liability. Notwithstanding anything in this Agreement
to the contrary, neither the Corporation nor any individual acting as employee
or agent of the Corporation shall be liable to the Grantee or other person for
any claim, loss, liability or expense incurred in connection with this
Agreement. The Corporation does not undertake any responsibility to the Grantee
for the tax consequences of the Grantee’s election to defer or otherwise under
this Agreement.

     13.     Adjustments for Changes in Capitalization of the Corporation. In
the event of any stock dividend, stock split, combination or exchange of equity
securities, merger, consolidation, recapitalization, reorganization, divestiture
or other distribution (other than ordinary cash dividends) of assets to
shareholders, or any other event affecting the Common Stock that the Committee
deems, in its sole discretion, to be similar circumstances, the Committee may
make such adjustments as it may deem appropriate, in its sole discretion, to the
number and kind of Shares issuable under each Unit.

     14.     Change in Control. Notwithstanding anything in this Agreement to
the contrary, in the event of a Change in Control, all Units held by the Grantee
at the time of such Change in Control and Dividend Equivalents, if any, shall
automatically become free of all restrictions and conditions, shall become fully
vested in the Grantee and the Shares shall be issued and Dividend Equivalents
paid, if any, to the Grantee.

     15.     Plan and Plan Interpretations Controlling. The Units hereby awarded
and the terms and conditions herein set forth are subject in all respects to the
terms and conditions of the Plan, which are controlling. All determinations and
interpretations by the Committee shall be binding and conclusive upon the
Grantee or Grantee’s legal representatives with regard to any question arising
hereunder or under the Plan.

6

--------------------------------------------------------------------------------



 

     16.     Tax Consequences. Grantee has reviewed with Grantee’s own tax
advisors the federal, state, local and foreign tax consequences of this Award
and the transactions contemplated by this Agreement. Grantee is relying solely
on such advisors and not on any statements or representations of Corporation or
any of its agents. Grantee understands that Grantee (and not Corporation) shall
be responsible for Grantee’s own tax liability that may arise as a result of
this Award or the transactions contemplated by this Agreement. Grantee
understands that Section 83 of the Internal Revenue Code of 1986, as amended
(the “Code”), taxes (as ordinary income) the fair market value of the Units as
of the date any “restrictions” on the Units lapse and the Shares are issued. To
the extent that a grant hereunder is not otherwise an exempt transaction for
purposes of Section 16(b) of the Securities and Exchange Act of 1934 (the “1934
Act”), with respect to officers, directors and 10% shareholders, a “restriction”
on the Shares includes for these purposes the period after the grant of the
Shares during which such officers, directors and 10% shareholders could be
subject to suit under Section 16(b) of the 1934 Act.

     17.     Amendment/Choice of Law. This Agreement together with the Plan and
the Deferral Election, if any, constitutes the entire understanding between the
Corporation and the Grantee with respect to the subject matter hereof and no
amendment, supplement or waiver of this Agreement, in whole or in part, shall be
binding upon the Corporation unless in writing and signed by the Chief Executive
Officer of the Corporation. This Agreement and the performances of the parties
hereunder shall be construed in accordance with and governed by the laws of the
Commonwealth of Pennsylvania.

     18.     Change in Law. In the event that the Grantee enters into an
effective Deferral Election and the Corporation determines that any change in
applicable law may operate to impact the intent of the Deferral Election to
provide for the deferral of the Shares issuable under the Units, and if
applicable, payment of Dividend Equivalents, the Corporation may amend this
Agreement in writing without the consent of the Grantee and in its sole
discretion to include or modify such provisions that it deems appropriate to
preserve to the extent possible the intent of this Agreement. The Corporation
shall provide any such amendment to the Grantee.

     19.     Gender and Number. Whenever any word is used herein in the
masculine, feminine or neuter gender, it shall be construed as though it were
also used in another gender in all cases where it would so apply, and whenever
any word is used herein in the singular or plural form, it shall be construed as
though it was also used in the other form in all cases where it would so apply.

     20.     Headings. The headings in the various sections in this Agreement
are for convenience of reference only and are not to be construed as part of
this Agreement.

     21.     Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Corporation, its successors and assigns, and to the Grantee,
his heirs, executors, personal representatives, successors and assigns.

     22. Grantee Acceptance. The Grantee shall signify Grantee’s acceptance of
the terms and conditions of this Agreement by signing in the space provided
below.

7

--------------------------------------------------------------------------------



 

     IN WITNESS WHEREOF, the parties hereto have caused this Restricted Stock
Unit Agreement to be executed on this ____ day of _____________, ____.

  NCO GROUP, INC.                By:      

--------------------------------------------------------------------------------

          Name:      

--------------------------------------------------------------------------------

    Title:      

--------------------------------------------------------------------------------

  GRANTEE:               

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

  (Street Address)         

--------------------------------------------------------------------------------

  (City, State & Zip Code) 

8

--------------------------------------------------------------------------------